DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to the claims filed arguments filed 10/29/2021.  Claims 1-13 are pending.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 10/29/2021, with respect to the rejection(s) of claim(s) 1 and 8 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Upon further consideration, a new ground(s) of rejection is made in view of Berglung et al. US 2011/0264186 A1 in view of Konya et al. 6123723 (Konya) in view of Stephens et al. US 2005/0228484 A1 (Stephens).  The applicant argues that Berglung fails to teach an expansion ring disposed within the tubular braided stent and that in combination Stephens does not cure the deficiency.  The examiner agrees that the structure relied upon (34) in the Final Rejection mailed 8/31/2021 does not meet the limitations of the claim.  However, Stephens discloses that any of the rings, stents, or other element coupled to the proximal and distal ends of the graft/device can be coupled to the interior surface, exterior surface, or in between layers [0050].  Other elements including rings/stents that expand including rings/stents located on the proximal and distal ends of the device (35, 40, 47, 62, 66, 81, 92) that are not used to form joints or attachments.  See new rejection below.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-9, and 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berglung et al. US 2011/0264186 A1 in view of Konya et al. 6123723 (Konya) in view of Stephens et al. US 2005/0228484 A1 (Stephens).
As to claim 1, Berglung teaches an apparatus for delivering and releasing a self-expanding braided stent through a delivery sheath to a treatment site in a patient's vasculature, said apparatus comprising: a tubular self-expanding braided stent body (104, braided [0032], self-expanding [0034]) having a proximal end, a distal end, and an inner lumen, said tubular self-expanding braided stent body being formed from a plurality of elongate members (see figures), said tubular self-expanding braided stent body having a compressed configuration (fig. 1) and an expanded configuration (fig. 3); at least one expansion ring 106b disposed and fixedly connected to said distal end of said tubular braided stent body (fig. 1), said at least one expansion ring having a first end, a second end, and an inner lumen (fig. 1), said at least one expansion ring having a compressed configuration having a first diameter (fig. 1) and an expanded configuration having a second diameter larger than said first diameter (fig. 3), said at least one expansion ring including a plurality of elongated connecting arm members having first ends at said first end of said at least one expansion ring and second ends at said second end of said expansion ring, said plurality of elongated connecting arm members being connected sequentially to adjacent ones of said plurality of elongated connecting arm members alternatingly at said first and second ends to form a plurality of alternating elbow connections at said first and second ends having a zigzag configuration 

    PNG
    media_image1.png
    463
    761
    media_image1.png
    Greyscale

It should be noted that Berglung fails to teach the expansion ring disposed within the tubular braided stent.  Berglung teaches that the expansion rings are disposed on the exterior of the tubular braided stent
Stephens teaches a device with common expansion rings (35 and equivalents such as 62, 66, 81, 92) and a tubular body (27) (Fig.3).   Stephens discloses that any of the rings, stents, or other element coupled to the graft/device can be coupled to the interior surface, exterior surface, or in between layers [0050].  The other elements including rings/stents that expand including rings/stents located on the 
It should be noted that modified Berglung further fails to teach a distal stop member positioned between said distal portion and said intermediate portion of said core advancement wire, said stop member being configured press distally into said first end of said at least one expansion ring when the said core advancement wire is advanced distally, whereby force applied distally to said core advancement wire is transmitted through said at least one expansion ring to said distal end of said tubular self-expanding braided stent body and acts to drag and elongate said tubular self-expanding braided stent body, and wherein said core advancement wire is configured to 35233413v1Atty Ref. 243382.000117reduce friction of said tubular self-expanding braided stent body with said delivery sheath when force is applied distally to said core advancement wire.  
Konya teaches an apparatus within the same field of endeavor with a common an advancement wire (31) having a distal stop member (17, figs. 6a and 6b) positioned between said distal portion and said intermediate portion of said core advancement wire (figs. 6a and 6b).  The advancement wire and distal stop used to evenly transmit the longitudinal delivery force applied to rings (2) during delivery thereof (col. 24, lines 37-41).  The even delivery force preventing cramming of the rings into each other within the delivery sheath (col. 24, lines 30-41).  It would have been obvious to one having ordinary skill in the art before the invention was made to modify the advancement wire of modified Berglung to include the distal stop member (17) of Konya in order to evenly transmit the longitudinal delivery force 

    PNG
    media_image2.png
    342
    789
    media_image2.png
    Greyscale


As to claim 2, Berglung/Konya/Stephens teaches the apparatus of Claim 1, wherein Berglung further teaches said at least one expansion ring is formed of shape memory material having a shape memory position in said expanded configuration (self-expanding material, nitinol, [0031]).  
As to claim 4, Berglung/Konya/Stephens teaches the apparatus of Claim 1, wherein said distal stop member comprises an enlarged portion of said core advancement wire having a diameter greater than or equal to said first diameter of said compressed configuration of said at least one expansion member disposed within and fixedly connected to said distal end of said tubular braided stent body (fig. 6b, Konya).  
As to claim 5, Berglung/Konya/Stephens teaches the apparatus of Claim 1, Berglung further teaches further comprising a second expansion ring (106a) disposed within and fixedly connected to said proximal end of said tubular braided stent body, said core advancement wire including a proximal stop member on said core advancement wire positioned outside and proximal to said proximal end of a braided stent (see attached figure), said proximal stop member having a diameter greater than or equal 

    PNG
    media_image3.png
    335
    615
    media_image3.png
    Greyscale

As to claim 6, Berglung/Konya/Stephens teaches the apparatus of Claim 1, further comprising a second expansion ring (106b) disposed within and fixedly connected to said proximal end of said tubular braided stent body, said core advancement wire including an intermediate stop member on said core advancement wire Page 13 of 1735233413v1Atty Ref. 243382.000117positioned on said intermediate portion of said core advancement wire within said lumen of said braided stent distal to said second expansion ring (figs. 6a and 6b, Konya).  
As to claim 7, Berglung/Konya/Stephens teaches the apparatus of Claim 6, wherein said intermediate stop member comprises an enlarged portion of said core advancement wire having a diameter greater than or equal to said first diameter of said compressed configuration of said second expansion ring (fig. 6b).  

As to claim 8, Berglung teaches an apparatus for delivering and releasing a self-expanding stent through a delivery sheath to a treatment site in a patient's vasculature, said apparatus comprising: a 
It should be noted that Berglung fails to teach the expansion ring disposed within the tubular braided stent.  Berglung teaches that the expansion rings are disposed on the exterior of the tubular braided stent
Stephens teaches a device with common expansion rings (35 and equivalents such as 62, 66, 81, 92) and a tubular body (27).   Stephens discloses that any of the rings, stents, or other element coupled to the graft/device can be coupled to the interior surface, exterior surface, or in between layers [0050].  Other elements including rings/stents that expand including rings/stents located on the proximal and distal ends of the device (35).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the expansion ring within the tubular braided stent in view of Stephen, since the placement of the expansion rings on the interior of stent/tubular body is a known alternative to the placement of expansions rings on the exterior or between the walls of a tubular body and appear to work equally well at expanding/reinforcing the proximal and distal ends of the device.
It should be noted that modified Berglung fails to teach a distal stop member positioned between said distal portion and said intermediate portion of said core advancement wire positioned on said intermediate portion of said core advancement wire within said lumen of said tubular self-expanding braided stent body distal to said proximal expansion ring, said distal stop member being configured press distally into said first end of said expansion ring when the said core advancement wire is advanced distally, whereby force applied distally to said core advancement wire is transmitted through said distal expansion ring to said distal end of said tubular self-expanding braided stent body and acts to drag and elongate said tubular self-expanding braided stent body, and wherein said core advancement wire is configured to reduce friction of said tubular self-expanding braided stent body with said delivery sheath when force is applied distally to said core advancement wire, and said core advancement wire comprises an intermediate stop member on said intermediate portion being configured to press proximally into said first end of said proximal expansion ring when said core 
Konya teaches an apparatus within the same field of endeavor with an advancement wire (31) having a distal stop member (17) and an intermediate stop (17) positioned between said distal portion and said intermediate portion of said core advancement wire (figs. 6a and 6b).  The advancement wire and distal stop and intermediate stop used to evenly transmit the longitudinal delivery force applied to rings (2) during delivery thereof (col. 24, lines 37-41).  The even delivery force preventing cramming of the rings into each other within the delivery sheath (col. 24, lines 30-41.  It would have been obvious to one having ordinary skill in the art before the invention was made to modify the advancement wire of modified Berglung to include the distal stop member (17) and intermediate stop member (17) of Konya evenly transmit the longitudinal delivery force applied to rings of modified Berglung during delivery thereof and resulting in preventing cramming of the rings into each other within the delivery sheath (col. 24, lines 30-41).

    PNG
    media_image2.png
    342
    789
    media_image2.png
    Greyscale

As to claim 9, Berglung teaches the apparatus of Claim 8, wherein at least one of said proximal expansion ring and said distal expansion ring is formed of shape memory material having a shape memory position in said expanded configuration (self-expanding material, nitinol, [0031]).  
As to claim 11, Berglung/Konya/Stephens teaches the apparatus of Claim 8, wherein said distal stop member comprises an enlarged portion of said core advancement wire having a diameter greater than or equal to said first diameter of said compressed configuration of said distal expansion member (fig. 6b).  
As to claim 12, Berglung/Konya/Stephens teaches the apparatus of Claim 8, Berglung further teaches further comprising a proximal stop member on said core advancement wire positioned outside and proximal to said proximal end of said braided stent, said proximal stop member having a diameter greater than or equal to said unexpanded diameter of said compressed configuration of said braided stent and less than a diameter of the delivery sheath (see attached figure above, Berglung).  
As to claim 13, Berglung/Konya/Stephens teaches the apparatus of Claim 8, wherein said intermediate stop member comprises an enlarged portion of said core advancement wire having a diameter greater than or equal to said first diameter of said compressed configuration of said proximal expansion member (fig. 6b).

Claims 3 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berglung/Konya/Stephens as applied to claims 1 and 8 above, and further in view of Gianturco 5282824.
As to claims 3 and 10, Berglung/Konya/Stephens teaches the apparatuses of Claims 1 and 8, but does not teach further comprising a plurality of attachment tabs connected to said plurality of alternating elbow connections at said first ends of said at least one expansion ring, wherein said plurality of alternating elbow connections at said first ends of said at least one expansion ring have exterior ends directed away from said plurality of elongated connecting arm members and said plurality of attachment tabs are connected to said exterior ends of said plurality of alternating elbow connections at said first ends of said at least one expansion ring, and wherein said plurality of attachment tabs are 
Gianturco teaches an apparatus with a common expansion member having a plurality of attachment tabs (18) connected to said plurality of alternating elbow connections at said first ends of said at least one expansion ring (figs. 1 and 1a), wherein said plurality of alternating elbow connections at said first ends of said at least one expansion ring have exterior ends directed away from said plurality of elongated connecting arm members and said plurality of attachment tabs are connected to said exterior ends of said plurality of alternating elbow connections at said first ends of said at least one expansion ring (fig. 1a), and wherein said plurality of attachment tabs are fixedly attached to said tubular braided stent body (col. 2, lines 52-59, 66-67).  The tabs (18) used for securing a suture to the expansion ring and stent body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus od Berglung/Konya/Stephens to include the tabs in view of Gianturco for fixing the suture of Berglung securely in place on the expansion member (col. 2, lines 52-59, 66-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Michael Mendoza
/M.G.M/
Examiner, Art Unit 3771

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771